Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Turung (35,394) on May 27, 2021.
The application has been amended as follows: 
In the Claims:
In Claim 21, line 27, the recitation "when said lever arm is said closed position" has been replaced with -- when said lever arm is in said closed position --.
In Claim 26, lines 18 - 19, the recitation "when said lever arm is said closed position" has been replaced with -- when said lever arm is in said closed position --.
Allowable Subject Matter
Claims 21 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a tie-down device wherein said release switch (880) positioned in said cam 980) and is configured to be manually activated by a user to release said one or more engagement features (846) from said strap when said lever arm (804) is in said closed position in combination with the other structural elements of Claim 21 or Claim 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677